Citation Nr: 9909001	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
dislocation of the right elbow joint with small chip 
fracture, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from May 
1953 to May 1955.


REMAND

In this case, in an October 1955 rating decision, the RO in 
Lincoln, Nebraska, awarded the veteran service connection and 
a noncompensable disability evaluation for dislocation of the 
right elbow with small chip fracture.  Subsequently, the 
veteran's claims file was transferred to the RO in Chicago, 
Illinois, and, in a July 1997 rating decision, this RO 
increased the veteran's award to a 10 percent disability 
evaluation under Diagnostic Codes 5299 and 5206, effective 
April 1997.  At present, as the veteran contends that his 
right elbow disability is more disabling than currently 
evaluated, he is seeking an evaluation in excess of 10 
percent for his right elbow disability.

Upon a preliminary review of the case, the Board notes that, 
during the October 1998 appeal hearing before the undersigned 
member of the Board, the veteran testified that he was 
currently receiving treatment for his right elbow disability 
at the Hines VA Medical Center (VAMC).  However, the Board 
finds the claims folder is devoid of the veteran's treatment 
records at this facility.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the records 
relating to the treatment the veteran has been receiving at 
the Hines VAMC are obtained, or that the record on appeal 
contains documentation indicating that such records are 
unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and obtain information with respect to 
the specific dates of his treatment at 
the Hines VAMC.  Subsequently, the RO 
should attempt to obtain these treatment 
records.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility indicating that these records 
were not available.

2.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

